t c summary opinion united_states tax_court paul edwin farrow petitioner v commissioner of internal revenue respondent docket no 23763-05s filed date paul edwin farrow pro_se pamela m mable for respondent wells judge this case was heard pursuant to the provisions of sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for taxable_year the issues we must decide are whether certain payments petitioner made to his former spouse are deductible_alimony payments or nondeductible child_support payments and whether petitioner is entitled to the sec_32 earned_income_credit background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing the petition in the instant case petitioner resided in ellenwood georgia during petitioner initiated divorce proceedings against his former spouse in the superior court of solano county california superior court petitioner and his former spouse have two children both of whom lived with petitioner for two and a half months during by order dated date date order the superior court ordered the garnishment of petitioner’s wages in order to pay petitioner’s former spouse dollar_figure per month for child 1the younger child was under years of age throughout the older child turned during date but did not graduate from high school until petitioner does not dispute his obligation to support his children during and as noted below claimed the sec_32 earned_income_credit based on both children support dollar_figure per month for spousal support and an additional dollar_figure per month for child care expenses the date order contained instructions the instructions to the payor limiting the amount that could be garnished to percent of petitioner’s disposable earnings the instructions stated that if percent of the obligor’s net disposable earnings will not pay in full all of the assignments for support prorate it first among all the support assignments in the same proportion that each assignment bears to the total current support owed however the instructions further stated that when this order is for child_support or family support it has top priority over a similar order for spousal support the date order was in effect and had not been modified by or during on the basis of the date order approximately dollar_figure was withheld from petitioner’s military retirement account3 and paid directly to his former spouse petitioner made no other_payments to his former spouse during on hi sec_2002 tax_return petitioner deducted as alimony dollar_figure paid to his former spouse and claimed the sec_32 earned_income_credit 2according to the instructions disposable earnings means earnings remaining after subtracting items required to be withheld by federal and state law for example federal_income_tax social_security_tax and state_income_tax 3petitioner retired from the u s air force in the actual amount garnished varied slightly from month to month based on cost of living increases discussion the commissioner’s determinations in the notice_of_deficiency generally are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 in general a payor spouse may deduct alimony payments but may not deduct child_support payments see sec_71 and c a and b sec_71 provides a special rule where the amount of the child_support payment is less than the amount specified in the order if any payment is less than the amount specified in the instrument then so much of such payment as does not exceed the sum payable for support shall be considered a payment for such support see also hazam v commissioner tcmemo_2000_71 in the instant case the date order required petitioner to pay his former spouse each month dollar_figure for child_support dollar_figure for spousal support and dollar_figure for child care expenses the instructions limited the amount that could actually be garnished from petitioner’s military retirement account to approximately dollar_figure however the instructions also stated that payments for child_support are given priority over payments for spousal support where the garnishment i sec_4sec a does not apply in the instant case to shift the burden_of_proof to respondent because petitioner did not raise the issue and also did not comply with the substantiation and record keeping requirements of sec_7491 insufficient to cover all of the assignments for support we conclude that the payments from petitioner to his former spouse during were for child_support and not for alimony accordingly we hold that petitioner is not entitled to the claimed dollar_figure deduction for taxable_year as to the sec_32 earned_income_credit claimed by petitioner that section requires the children to have the same principal_place_of_abode as the taxpayer for more than one half of the taxable_year see sec_32 sec_152 petitioner testified at trial that his children lived with him for only two and a half months during consequently we hold that petitioner is not entitled to the sec_32 earned_income_credit for taxable_year to reflect the foregoing decision will be entered for respondent
